TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00871-CV



                                       In re Danny Valdez


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Danny Valdez has filed a petition for writ of mandamus asking this Court

to extend the statutory deadline for him to file his application and to compel the respondent, the

Honorable Gilberto Hinojosa, the Texas Democratic Party Chair, to certify Valdez as a candidate

for District 80 of the Texas House of Representatives in the Democratic Party primary election. See

Tex. Gov’t Code § 22.221; Tex. Elec. Code §§ 161.009, 273.061; see also Tex. R. App. P. 52.1.

               Valdez mailed his application to an incorrect address, and he did not become

aware that it had not reached the Texas Democratic Party Chair until after the filing deadline. He

attempted to hand deliver the application after the filing deadline, but it was rejected as untimely.

The address to which Valdez originally mailed the application was a former business address of the

Texas Democratic Party. The Party moved to its new address in 2015. Valdez asserts that the former

address continued to show up on the Bing Internet search engine until December 13, 2017, and that

the Democratic Party Chair had a statutory duty to correct the address with Internet search engines.

               We deny the petition for writ of mandamus. See Tex. R. App. P. 52.8; see also

In re Hopkins, 181 S.W.3d 919, 924-28 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding)
(Guzman, J., concurring) (concluding no violation of express or implied statutory duty of election

official and noting that “[t]he legislature has unambiguously placed the risk of untimely delivery or

nondelivery on the candidate who mails his or her application and filing fee, and the facts presented

neither justify nor authorize a departure from that allocation”).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Field, and Bourland

Filed: December 28, 2017




                                                  2